Citation Nr: 1543120	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-37 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits based on service connection for the cause of the Veteran's death and/or under 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to January 1947.  He died in October 2012 and the appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that further development is warranted.  Although the Board regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim.

The appellant contends that the Veteran's death is attributable in part to negligent VA treatment of the Veteran prior to his death in October 2012.  The record shows that the Veteran was hospitalized at the VAMC in Fargo, North Dakota, from September 20, 2012 until September 26, 2012.  He was then discharged and returned to his nursing home.  He was hospitalized at Sanford Medical Center in Fargo from September 29, 2012 until his death on October [redacted], 2012.

The record before the Board currently contains only two pages of records covering the Veteran's terminal hospitalization at Sanford Medical Center, and these pages do not even refer to his death.  The complete records of that hospitalization are necessary in order to properly evaluate the claims.

The Board notes that the RO obtained a medical opinion addressing the appellant's contentions in December 2013.  Thereafter, in March 2014, the Veteran's daughter submitted a statement addressing the care he received at the VA Medical Center.  On remand, the VA physician who authored that opinion must be provided with the additional records obtained pursuant to the above development request and a copy of the Veteran's daughter's March 2014 statement.  The physician must be asked whether the additional records and/or the Veteran's daughter's statement change the previous opinion in any way.  If so, an addendum opinion must be provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary release, obtain complete records of the Veteran's terminal hospitalization from September 29, 2012 to October [redacted], 2012, from the Sanford Medical Center in Fargo, North Dakota.  

2.  Forward the records obtained pursuant to the above development and the Veteran's daughter's March 2014 statement to the VA physician who authored the medical opinion of record dated December 23, 2013.  Ask the physician to review the records and statement, and indicate whether such would change the December 2013 opinion in any way.  If so, ask the physician to provide an addendum to the December 2013 opinion that includes discussion of the newly obtained records and the Veteran's daughter's statement.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

